DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 21-23, and 26 are rejected under 35 U.S.C. 103 as obvious over WO 2014/122301 A1 to Thoranaghatte, in view of Applicant Admitted Prior Art (AAPA), in view of U.S. PG Pub. No. 2013/0060146 to Yang et al., and in view of U.S. PG Pub. No. 2006/0025668 A1 to Peterson et al.
Regarding claim 1, Thoranaghatte discloses a navigation system, comprising: a localizer system including a camera (noting 122 and 123 reads on the camera) configured to acquire an image of an instrument, wherein the instrument includes at least a handle containing an  external surface contour that is included in the acquired image, wherein the instrument further includes an intervention portion that is positioned a distance from a distal end of the handle (see Figs. 1, 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, 89, and 110, noting at least that a skilled artisan would recognize the saw in Fig. 6 has a blade as an intervention portion and a handle with arrow 955 pointing to the handle), a processor 
Examiner takes Official Notice that an icon representing a tool for display in a medical tracking image is well known in the art.  This Official Notice has been deemed Applicant Admitted Prior Art.
It would have been obvious to use an icon of the tool because doing so would predictably apprise a user of the tool location and shape in a medical tracking image.
Yang discloses a similar localizer system to acquire an image containing the external surface contour of the instrument, evaluate the external surface contour in the acquired image, recognize the external surface contour in the acquired image as the instrument,  determine a position of the instrument in space by the determined external surface contour, and determine Id.).  Further, Yang discloses a determined icon of the surgical instrument at the determined position relative to the object in Fig. 25 and associated text.  Yang also discloses a device, including a camera) configured to acquire an image of an instrument, wherein the instrument includes at least a handle containing an external surface contour that is included in the acquired image, wherein the instrument further includes an intervention portion that is positioned a distance from a distal end of the handle (see Fig. 27 and para 189-194, noting the user is holding a handle and a handle reads on any portion of the device the user can hold).
It would have been obvious and predictable to have substituted on tracking system for another because doing so would predictably track a tool for use in the Thoranaghatte system.  Moreover, the implementation of the Yang teachings with those of Thoranaghatte would provide enhanced tracking with a reduced need for intra-operative calibration and with less constraints on the surgical workflow. Yang would also allow for an easy to use camera system that predictably shows an icon of a surgical instrument in an image for easier identification by the user.  Yang also provides the predictable benefit of allowing the user to hold the device.
Examiner also notes that Figs. 1-3 of Thoranaghatte strongly suggest and also discloses the tracked location to tip distance method claimed in the amended subject matter of October 4, 2021 because the fifth step in Fig. 1 notes relative position of the tip is tracked by tracking marker regions which are on the handle of Thoranaghatte in Figs. 2 and 3.

It would have been obvious and predictable to one of skill in the art to have used a distance to tip method as taught in Peterson with the system of Thoranaghatte because doing so would eliminate the need to track the tip of the device that may enter the patient and be obscured from the cameras of Thoranaghatte.  Moreover, such a method would have been an obvious substitution for measuring the contour of the entire device because doing so would predictably allow the tip location to be determined with less data analysis.  
Regarding claim 5, Thoranaghatte discloses a device, wherein the image of at least the portion of the object includes at least one of a magnetic resonance image or a computed tomography image (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, and 89).
Regarding claims 21 and 22, Thoranaghatte discloses a device, wherein the localizer system is further configured to track movement of the external surface contour relative to the 
Alternatively, Yang discloses an instrument with a handle and an intervention portion extending therefrom (see Fig. 27).
Providing a handle would have been obvious so that a user could comfortably manipulate a surgical tool and for the obvious purpose of handling the device.
Regarding claim 23, Thoranaghatte discloses a device, wherein the display device is configured to superimpose the icon over the image of at least the portion of the icon based on the determined position of the instrument (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, and 89).
Regarding claim 26, Thoranaghatte discloses a device, wherein the display device is configured to illustrate the icon to represent movement of the instrument, including portions not directly imageable with the localizer (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, and 89).  Examiner also notes that the claim limitations of claim 26 are merely intended use limitations and the device of Thoranaghatte is capable of performing said limitations.
Claims 2-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thoranaghatte, AAPA, Yang, and Peterson as applied to claim 1 above, and in further view of U.S. PG Pub. No. 2006/0072124 A1 to Smetak et al.
Regarding claims 2-4 and 7, Smetak discloses a similar medical device tracking system, wherein the localizer system includes a first camera lens and a camera second lens; and wherein the first lens is positioned a distance from the second lens; wherein the camera includes a stereoscopic camera system, including the first lens and the second lens; wherein the localizer system further includes a processor system configured to determine the position of the instrument based on images acquired with at least one of the first lens or the second lens; and wherein the position of the instrument includes at least six-degree of freedom position information; and wherein the processor system is configured to determine the position of the instrument based on images acquired with both of the first lens and the second lens (see Figs. 1 and 14 and para 6-9 and 65). 
Further with respect to claim 3, Thoranaghatte and Yang also discloses a device, wherein the camera is configured to acquire a plurality of images containing the external surface contour of the instrument over time and wherein the determined position of the instrument in space is determined over time with the plurality of images (see the citations with respect to claim 1).
It would have been obvious and predictable to provide a camera lens to the cameras already present in Thoranaghatte because doing so would predictably provide a focused image for data processing and object tracking.  Further, it would have been obvious and predictable to .  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thoranaghatte, AAPA, Yang, Smetak, and Peterson as applied to claims 1 and 28 above, and further in view of U.S. PG Pub. No. 2005/0203544 A1 to Revie et al.
Regarding claim 8, Smetak discloses a similar medical device tracking system, further comprising: a memory system including a database of information regarding a plurality of instruments, wherein the database includes dimensions of selected portions of each instrument of the plurality of instruments: and wherein the localizer system is configured to image at least one instrument of the plurality of instruments and the processor system is configured to execute instructions to determine a position of at least one selected portion of the selected portions of the instrument based on recalling the database of information (see para 72-75).
Further, Revie discloses a similar medical tracking system, wherein a look up table (LUT) comprises data on the shapes of medical devices, wherein the LUT is used to determine which medical device is being used based on its shape and to determine a position of a selected position of the instrument to determine a position of the icon based on recalled dimensions (see para 28).  Revie further disclose that a look up table can be used to determine relative locations of parts of a device (see para 28 and 38).
Similarly, Thoranaghatte discloses displaying specific parts of an instrument with an icon, such as a tip or edge of a device (see citations with respect to claim 1).
It would have been obvious and predictable to have combined the teachings of Smetak and Revie with Thoranaghatte because doing so would efficiently and predictably allow a .
Claims 24, 27, 28, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Thoranaghatte, AAPA, Yang, Smetak, and Petereson as applied to claim 22 above, and further in view of U.S. PG Pub. No. 2011/0251625 A1 to Bulitta et al.
Regarding claim 24, Bullita discloses a similar medical tracking system, wherein the localizer system is a first camera having a first field of view; wherein the navigation system further comprises a second camera having a third lens and a fourth lens; and wherein the second localizer system is configured to: duplicate the first field of view; generate a second field of view different from the first field of view; or at least partially overlap the first field of view with the second field of view wherein both the first camera and the second camera are configured to acquire at least the image of the handle (see para 19).
It would have been obvious to one of skill in the art to have duplicated the dual camera system of Thoranaghatte in light of the teachings of Bulitta because doing so would provide a wider field of viewer and/or provide a field of view with redundant tracking, which prevents tracking loss. 
Regarding claim 28, Thoranaghatte discloses a device, wherein the localizer system is configured to: register an object space relative to an image space of the image of at least the 
Thoranaghatte also discloses a device a mount configured to fix the object relative to the mount; and a localizer mounting member to fix at least one of the first camera and the second camera to the mount and fix at least one of the first camera and the second camera relative to the object held in the mount, wherein registration is maintained amongst all of the components (see Figs. 25 and 26 and para 96-99).
Regarding claim 27, Smetak and Revie disclose similar medical tracking systems, wherein the localizer system is configured to determine the external surface contour of the instrument by recalling, from a database stored in a memory system, the external surface contour using an identification of the instrument (see Smetak para 72-75 and Revie para 28).
It would have been obvious and predictable to have combined the teachings of Smetak and Revie with Thoranaghatte because doing so would efficiently and predictably allow a tracking system to determine which of a plurality of devices is being used for tracking and surgery so that an appropriate tracking procedure could be performed and so that an icon representing the device could be displayed to a user.
Examiner notes other interpretations of the claims read on U.S. PG Pub. No. 2008/0125630 A1 to Caylor.
Regarding claim 39, Thoranaghatte and Yang both disclose a device, wherein acquire an image containing the external surface contour of the instrument includes acquiring a plurality of images over time of containing the external surface contour of the instrument; determine 
It would have been obvious and predictable to have substituted on tracking system for another because doing so would predictably track a tool for use in the Thoranaghatte system.  Moreover, the implementation of the Yang teachings with those of Thoranaghatte would provide enhanced tracking with a reduced need for intra-operative calibration and with less constraints on the surgical workflow. 
Claims 29-35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Thoranaghatte, AAPA, Yang, Smetak, and Peterson.
Regarding claims 29, 30, and 35, Thoranaghatte discloses a navigation system for displaying an icon representing a position of an instrument relative to an object, the instrument having an external surface contour extending over at least a portion of the instrument, the navigation system comprising: at least one non-transitory storage media containing instructions that, when executed by at least one processor of the navigation system, cause the at least one processor to: access images of the instrument, the images containing the external surface contour of the instrument; receive an input of an identifying feature of the instrument; recall predetermined dimensions of the instrument; determine a position of the instrument relative to the object; track the external surface contour of at least the portion of the instrument relative to 
Examiner takes Official Notice that an icon representing a tool for display in a medical tracking image is well known in the art.
It would have been obvious to use an icon of the tool because doing so would predictably apprise a user of the tool location and shape in a medical tracking image.
Smetak discloses a similar medical device tracking system, wherein the localizer system includes a first camera lens and a camera second lens and wherein the processor system is configured to determine the position of the instrument based on images acquired with both of the first lens and the second lens (see Figs. 1 and 14 and para 6-9 and 65). 
It would have been obvious and predictable to provide a camera lens to the cameras already present in Thoranaghatte because doing so would predictably provide a focused image for data processing and object tracking.  Further, it would have been obvious and predictable to provide 6 degrees of freedom position data so that orientation and position data could be determined so that the tool could be placed and used predictably by the user.  
Thoranaghatte discloses the instrument and first localizer as claimed (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, 89, and 110).  

It would have been obvious and predictable to have combined the teachings of Smetak with Thoranaghatte because doing so would efficiently and predictably allow a tracking system to determine which of a plurality of devices is being used for tracking and surgery so that an appropriate tracking procedure could be performed and so that an icon representing the device could be displayed to a user.  
Yang discloses a localizer system to acquire an image containing the external surface contour of the instrument, determine the external surface contour in the acquired image, determine a position of the instrument in space by the determined external surface contour, and determine a position of the instrument in space relative to an object based on the determined external surface contour (see Figs. 1 and 17, abstract, and para 9-13, 90, 91, 211-225).  Yang also discloses a device, including a camera configured to acquire an image of an instrument, wherein the instrument includes at least a handle containing an external surface contour that is included in the acquired image, wherein the instrument further includes an intervention portion that is positioned a distance from a distal end of the handle (see Fig. 27 and para 189-194, noting the user is holding a handle and a handle reads on any portion of the device the user can hold).

Examiner also notes that Figs. 1-3 of Thoranaghatte strongly suggest and also discloses the tracked location to tip distance method claimed in the amended subject matter of October 4, 2021 because the fifth step in Fig. 1 notes relative position of the tip is tracked by tracking marker regions which are on the handle of Thoranaghatte in Figs. 2 and 3.
Alternatively, Peterson discloses a similar medical tracking system for displaying a medical tool in relation to a surgical scene, where a location of a portion of the tool other than the intervention portion is determined by sensing and location of the intervention portion of the tool is then determined based on a known distance between the sensed portion of the tool and the intervention portion of the tool.  The location of the tip determined by the distance to the portion of the tool other than the intervention portion is then used to determine the position of the intervention portion relative to objects in the image space.  Lastly, AAPA and Peterson disclose displaying the intervention portion of the tool relative to the objects in the image space (see para 11 and 37).  Examiner notes that Yang also only tracks the handle portion and not the tip (see Fig. 27).
It would have been obvious and predictable to one of skill in the art to have used a distance to tip method as taught in Peterson with the system of Thoranaghatte because doing 
Specifically, regarding claims 30 and 35, Examiner notes that the mounts of Thoranaghatte Figs. 25 and 26 would maintain registration amongst the object, the cameras, and the respective lenses in combination.
Regarding claim 31, Thoranaghatte discloses a device, wherein the instructions, when executed by the one or more processors in the navigation system, further cause the one or more processors to: superimpose the icon over the displayed image based on the determined position of the instrument (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, 89, and 110).
Regarding claim 32, Thoranaghatte discloses a device, wherein the instructions, when executed by the one or more processors in the navigation system, cause the one or more processors to: acquire the image of the object by at least one of loading a magnetic resonance image or a computer tomography image (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, 89, and 110).
Regarding claims 33 and 34, Thoranaghatte discloses a device, wherein the accessed images of the instrument include a plurality of images acquired over time wherein the instructions, when executed by the one or more processors in the navigation system, cause the one or more processors to: track movement of the external surface contour of the instrument by tracking movement of only the external surface contour of the instrument in each image of 
Regarding claim 37, Thoranaghatte discloses a device, wherein the instructions, when executed by the one or more processors in the navigation system, further cause one or more processors to: image the instrument to determine dimensions for tracking the instrument (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, 89, and 110).
Further, Smetak disclose imaging the instrument with the first lens and the second lens to determine dimensions for tracking the instrument (see Figs. 1 and 14 and para 6-9 and 65). 
It would have been obvious and predictable to provide a camera lens to the cameras already present in Thoranaghatte because doing so would predictably provide a focused image for data processing and object tracking.  Further, it would have been obvious and predictable to provide 6 degrees of freedom position data so that orientation and position data could be determined so that the tool could be placed and used predictably by the user.  
Regarding claim 38, Thoranaghatte discloses a device, wherein the instructions, when executed by the at least one processor, further causes the at least one processor to: determine a position of selected portion of a distal end of the instrument; and display the icon to include a representation of the selected portion of the distal end of the instrument (see Figs. 2, 5, 6, 21, 23 and para 12, 13, 16, 22-24, 40, 45-52, 56, 63, 74, 78, 89, and 110).  Thoranaghatte also 
Also, AAPA discloses that an icon representing a tool for display in a medical tracking image is well known in the art.
It would have been obvious to use an icon of the tool because doing so would predictably apprise a user of the tool location and shape in a medical tracking image.
Further regarding claim 38 Smetak discloses recalling dimensions of the instrument wherein a selected portion is determined based at least on the recalled dimensions based on an identification of the instrument from the accessed images (see para 72-75).  Examiner notes that Revie also reads on the above limitation of claim 38.
It would have been obvious and predictable to have combined the teachings of Smetak with Thoranaghatte because doing so would efficiently and predictably allow a tracking system to determine which of a plurality of devices is being used for tracking and surgery so that an appropriate tracking procedure could be performed and so that an icon representing the device could be displayed to a user.  
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Thoranaghatte, AAPA, Yang, and Smetak as applied to claim 35 above, and further in view of Bulitta.
Regarding claim 36, Bullita discloses a similar medical tracking system, wherein the localizer system is a first localizer system having a first field of view; wherein the navigation system further comprises a second localizer system having a third lens and a fourth lens; and wherein the second localizer system is configured to: duplicate the first field of view; generate a 
Moreover, Bullita in combination with Thoranaghatte discloses a device, wherein the second localizer has a second processor that executes instructions to: determine the selected external surface contour of at least the portion of the instrument; determine the position of the selected external surface contour of at least the portion of the instrument relative to the object and track the external surface contour of at least the portion of the instrument relative to the object wherein the determined at least portion of the external surface contour is a selected portion of the external surface contour (see above citations with regards to Thoranaghatte and Bullita).
It would have been obvious to one of skill in the art to have duplicated the dual camera system of Thoranaghatte in light of the teachings of Bulitta because doing so would provide a wider field of viewer and/or provide a field of view with redundant tracking, which prevents tracking loss. 
Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive. 
Applicant contends that Peterson is non-analogous art because Peterson discloses a table and embedded sensors instead of an image-based localizer system.
Examiner disagrees because Peterson is from the same field of endeavor.  Namely, the claims, the primary reference, and Peterson all disclose surgical navigation systems.  Therefore, all three are analogous art.  Moreover, Peterson solves the same problem as Applicant is 
Similarly, Applicant argues that Peterson teaches against using an image-based localization system because sensors are better.
Applicant’s contentions are unpersuasive because Peterson cannot teach against the primary references use of an image-based system.  Moreover, the combination is not bodily incorporating the sensors of Peterson.  Rather, the combination merely uses the teaching that a part of a medical device can be tracked, such as a handle, and said tracking can be used with a known geometry to determine a tip location of a device.  Peterson in no way teaches against using this teaching of using a known geometry with the primary reference.
Applicant next appears to rehash previous arguments regarding Thoranaghatte and Yang.
Examiner finds the remarks unpersuasive for the reasons previously noted during prosecution.  For example, Examiner finds that both Yang and Thoranaghatte disclose a camera.
Applicant contests the finding that the surface meshes of Thoranaghatte read on the claimed surface contours.  Applicant does not provide any rationale for their contentions.
Examiner finds Applicant’s unsupported opinion unpersuasive.
Lastly, Applicant argues that Peterson disparages system with cameras.
Applicant’s remarks about the combination of references are unpersuasive because Applicant has not considered the combination of references as cited by the Examiner and because Peterson does not disparage the actual combination used by the Examiner.  In 
Turning to claim 24, Applicant argues that Bulitta is not combinable with Peterson.
Examiner finds Applicant’s contention unpersuasive for the above noted reasons.
Applicant argues that Bulitta does not disclose third and forth lens.  
Examiner disagrees because Bulitta discloses providing a redundant set of camera systems.  The combined prior art indicates that each camera system has two cameras with lenses.  Consequently, duplicating the camera systems would result in each camera system have two cameras each with its own lens.
Applicant next argues that Peterson and Smetak are not combinable for the reasons noted for the independent claims.
Applicant’s remarks are unpersuasive for the above noted reasons.
Applicant incorporates by reference the arguments for claim 1 for claims 29 and 35.
Examiner finds the arguments unpersuasive for the reasons with respect to claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793